Title: Report on the Petition of Jacob Rash, 5 August 1790, [7 August 1790]
From: Hamilton, Alexander
To: 


Treasury-department, August 5th. 1790.[Communicated on August 7, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury having considered the petition of Jacob Rash, referred to him on the 29th. day of June last, respectfully reports:
That the reasons which induced the late Congress of the United States, to grant a renewal of Continental Loan Office Certificates, destroyed through accident appear of equal weight in regard to other evidences of the public debt, which have been the subjects of similar casualty.
That justice to the petitioner, therefore, seems to require that an opportunity of renewing his certificates be granted to him; and as there are several applications of the same nature, it is respectfully suggested, that it will be expedient to provide by law for administering Relief to all who shall be found similarly circumstanced, under the following cautionary regulations, which are in most particulars, the same as those provided in the case of Loan Office Certificates, so far as they will apply to the different species and circumstances of the Certificates.
1st. That the Certificates renewed be issued to those who shall appear to have been the holders of them at the time they were destroyed, or if dead, to their legal representatives.
2nd. That the Certificates destroyed be advertized in the Newspapers of the State where the accident happened, and in the State where they were issued: which advertizement shall be continued six weeks, and shall contain the numbers, dates, sums, names in which the Certificates were taken out, and the time when, the place where, and the means by which the same were destroyed.
3d. That a copy of the advertizement be lodged in the Office of the Commissioner of Loans within the State, in which the Certificates, alledged to have been destroyed, were issued, together with such testimony as can be procured, ascertaining the time when, the place where, and the means by which the destruction happened; which copies and testimonies shall be duly certified by the said Commissioner to be laid by the party claiming the renewal, before the Comptroller of the Treasury, who shall finally decide on the sufficiency thereof.
4th. That the party, claiming the renewal, enter into bond to the United States, with two or more sufficient freeholders as sureties (their sufficiency to be judged of by the said Comptroller) in double the amount of the value of the certificates claimed to be renewed, with condition to indemnify the United States against the holders of the Certificates said to be destroyed, should any such afterwards appear.
5th. That no Certificates be renewed before the expiration of three months after the publication of the advertizement above mentioned, and that there be an endorsement on each renewed Certificate, signifying that the same was issued in lieu of one destroyed by accident, and describing the original.
In regard to Certificates which have not been destroyed by accident, but which have either been lost or captured, or otherwise taken away, it appears extremely difficult to devise any mode of relief to the sufferers, which will not subject the United States to so much hazard of imposition and injury, as to render the expediency of it questionable. If the House should, nevertheless, be of opinion that Justice requires, it may be granted under the same regulations, which are proposed in respect to Certificates destroyed.
All which is humbly submitted.
Alexr Hamilton.Secry. of the Treasury.
